Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1406 Filed 11/05/20 Page 1 of 38




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

 Travis James Henry,

                         Petitioner,    Case No. 17-cv-13362

 v.                                     Judith E. Levy
                                        United States District Judge
 Erik Balcarel,

                       Respondent.

 ________________________________/

   OPINION AND ORDER DENYING PETITION FOR WRIT OF
      HABEAS CORPUS [1], DENYING CERTIFICATE OF
     APPEALABILITY AND DENYING LEAVE TO APPEAL
                 IN FORMA PAUPERIS

      Petitioner Travis James Henry filed a pro se petition for a writ of

habeas corpus under 28 U.S.C. § 2254. (ECF No. 1.) Petitioner is confined

at the Thumb Correctional Facility in Lapeer, Michigan pursuant to a

2014 armed robbery conviction by a jury. (Id.) He raises four claims for

habeas relief: (1) the sufficiency of the evidence; (2) the admission of other

acts evidence; (3) the admission of allegedly irrelevant evidence; and (4)

the conduct of the prosecutor. (Id.) The Court denies the petition, denies

a certificate of appealability and denies permission to proceed in forma
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1407 Filed 11/05/20 Page 2 of 38




pauperis on appeal.

   I.     Background

        Petitioner’s conviction arises from the robbery of a Halo Burger

restaurant in Genesee County, Michigan in 2013. The Michigan Court of

Appeals described the relevant facts, which are presumed correct on

habeas review, 28 U.S.C. § 2254(e)(1); Wagner v. Smith, 581 F.3d 410,

413 (6th Cir. 2009), as follows:

        On Sunday, March 17, 2013, defendant entered a Halo Burger
        in Genesee County where Jennifer Thomas was working as a
        shift manager and Elizabeth Murphy was working as a crew
        member. At approximately 11:10 a.m., defendant approached
        Thomas at the counter and demanded all the money that was
        in the till. Thomas asked defendant whether he was “f* * *ing
        serious” and defendant said, “Yes, I am, don’t move, don’t
        push a button, give me all the money in your till.” Thomas
        observed that defendant had strawberry blond/reddish facial
        hair. He was wearing a dark-blue zip-up hooded sweatshirt
        (hoodie) that had an insignia on the left side. Defendant’s
        hands were in his pockets, but the pockets, as she described
        them, “bulged forward.” Thomas demonstrated for the jury
        how defendant held his hands in his pockets. She was not sure
        whether defendant actually had a weapon, but she did not
        take any chances. Thomas turned over the contents of the
        register: three $10 bills, six $5 bills, and thirty-five $1 bills.

        Murphy also indicated that she observed defendant. He had
        strawberry-blond facial hair and had his hands in the pockets
                                        2
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1408 Filed 11/05/20 Page 3 of 38




      of his hoodie “bulging forward.” Like Thomas, Murphy
      testified that she assumed defendant had a weapon. She
      activated the alarm button after defendant left.

      The prosecutor presented a witness who placed defendant in
      the area of the Halo Burger near the time of the robbery.
      Kuldip Singh testified that he worked at the Shell gas station
      in Burton and that an individual matching defendant’s
      description was in his store at approximately 10:45 a.m. that
      day. The Shell station maintained surveillance cameras and
      Singh cooperated in finding an image of the individual, which
      was later shown to Thomas and Murphy at the Halo Burger.
      Both Thomas and Murphy separately identified the man in
      the surveillance photo as the robber. They both also
      separately (and immediately) chose defendant’s image from a
      photo array shown to them several days later.

      An officer on patrol heard about the robbery from dispatch.
      The alert was accompanied by a description of the robber. The
      officer proceeded to a common drug location because in his
      experience, robbers tended to use the proceeds of their crimes
      for drugs. The officer pulled up near a maroon Grand Prix and
      noted that the driver’s appearance matched the description of
      the robber. He pulled defendant over and while defendant was
      looking for his license, insurance, and registration, the officer
      observed “quite a bit of money on the front floorboard under
      the driver’s feet ... up towards the center console.” There was
      also a blue hooded sweatshirt in the back seat. Defendant was
      arrested. Defendant told officers that he lived in Fenton and
      that he was coming from his girlfriend’s house in Burton and
      going to his friend’s house around the corner. Officers found
      $75 under the front driver’s seat. There was one $10 bill, six

                                      3
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1409 Filed 11/05/20 Page 4 of 38




      $5 bills, and thirty-five $1 bills. There was a screwdriver
      under the hooded sweatshirt in the middle of the backseat. An
      officer returned to Halo Burger where Thomas confirmed that
      the hoodie taken from the vehicle defendant was driving was
      the same hoodie the robber had been wearing.

      The jury was instructed on armed robbery, unarmed robbery
      and larceny from a person. It convicted defendant of armed
      robbery. Defendant was sentenced as a fourth-offense
      habitual offender to 240 to 480 months imprisonment.

People v. Henry, 315 Mich. App. 130, 133–35 (2016).

      Following his conviction and sentencing, Petitioner filed an appeal

of right with the Michigan Court of Appeals raising several claims of

error, including those raised on habeas review. The court denied relief on

those claims and affirmed Petitioner’s conviction and sentence. Id. at

135–50. Petitioner filed an application for leave to appeal with the

Michigan Supreme Court, which was denied in a standard order. People

v. Henry, 500 Mich. 931 (2017). The court also denied reconsideration.

People v. Henry, 500 Mich. 1004, 895 N.W.2d 524 (2017).

      Petitioner then filed his federal habeas petition raising the

following claims:

      1.) Insufficient Evidence to Sustain conviction of Armed
      Robbery 2.) The Court erred in allowing improper 404(b)

                                      4
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1410 Filed 11/05/20 Page 5 of 38




         evidence. 3.) Admission of irrelevant evidence. 4.) Improperly
         shifting burden of proof.

(ECF No. 1, PageID.2.)

         Respondent has filed an answer to the petition contending that it

should be denied because the last claim is procedurally defaulted and all

claims lack merit. (ECF No. 8.)

   II.     Legal Standard

         The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), codified at 28 U.S.C. § 2241 et seq., sets forth the standard of

review that federal courts must use when considering habeas petitions

brought by prisoners challenging their state-court convictions. AEDPA

provides in relevant part:

         An application for a writ of habeas corpus on behalf of a
         person in custody pursuant to the judgment of a State court
         shall not be granted with respect to any claim that was
         adjudicated on the merits in State court proceedings unless
         the adjudication of the claim–

         (1) resulted in a decision that was contrary to, or involved
         an unreasonable application of, clearly established Federal
         law, as determined by the Supreme Court of the United
         States; or



                                       5
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1411 Filed 11/05/20 Page 6 of 38




      (2) resulted in a decision that was based on an
      unreasonable determination of the facts in light of the
      evidence presented in the State court proceeding.

28 U.S.C. §2254(d) (1996).

      “A state court’s decision is ‘contrary to’ ... clearly established law if

it ‘applies a rule that contradicts the governing law set forth in [Supreme

Court cases]’ or if it ‘confronts a set of facts that are materially

indistinguishable from a decision of [the Supreme] Court and

nevertheless arrives at a result different from [that] precedent.’” Mitchell

v. Esparza, 540 U.S. 12, 15–16 (2003) (per curiam) (quoting Williams v.

Taylor, 529 U.S. 362, 405–06 (2000)); see also Bell v. Cone, 535 U.S. 685,

694 (2002). “[T]he ‘unreasonable application’ prong of § 2254(d)(1)

permits a federal habeas court to ‘grant the writ if the state court

identifies the correct governing legal principle from [the Supreme] Court

but unreasonably applies that principle to the facts of petitioner’s case.”

Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting Williams, 529 U.S.

at 413); see also Bell, 535 U.S. at 694. However, “[i]n order for a federal

court find a state court’s application of [Supreme Court] precedent

‘unreasonable,’ the state-court’s decision must have been more than


                                      6
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1412 Filed 11/05/20 Page 7 of 38




incorrect or erroneous. The state court’s application must have been

‘objectively unreasonable.’” Wiggins, 539 U.S. at 520–21 (citations

omitted); see also Williams, 529 U.S. at 409. The “AEDPA thus imposes

a ‘highly deferential standard for evaluating state-court rulings,’ and

‘demands that state-court decisions be given the benefit of the doubt.’”

Renico v. Lett, 559 U.S. 766, 773 (2010) (quoting Lindh, 521 U.S. at 333,

n. 7); Woodford v. Viscotti, 537 U.S. 19, 24 (2002) (per curiam)).

      A state-court’s determination that a claim lacks merit “precludes

federal habeas relief so long as ‘fair[-]minded jurists could disagree’ on

the correctness of the state court’s decision.” Harrington v. Richter, 562

U.S. 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664

(2004)). The Supreme Court has emphasized “that even a strong case for

relief does not mean the state court’s contrary conclusion was

unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)).

Pursuant to § 2254(d), “a habeas court must determine what arguments

or theories supported or . . . could have supported, the state court’s

decision; and then it must ask whether it is possible fair[-]minded jurists

could disagree that those arguments or theories are inconsistent with the


                                      7
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1413 Filed 11/05/20 Page 8 of 38




holding in a prior decision” of the Supreme Court. Id. Thus, in order to

obtain habeas relief in federal court, a state prisoner must show that the

state-court’s rejection of his claim “was so lacking in justification that

there was an error well understood and comprehended in existing law

beyond any possibility for fair[-]minded disagreement.” Id; see also White

v. Woodall, 572 U.S. 415, 419–20 (2014). Federal judges “are required to

afford state courts due respect by overturning their decisions only when

there could be no reasonable dispute that they were wrong.” Woods v.

Donald, 575 U.S. 312, 316 (2015). A habeas petitioner cannot prevail if it

is within the “realm of possibility” that fair[-]minded jurists could find

the state-court decision to be reasonable. Woods v. Etherton, 136 S. Ct.

1149, 1152 (2016).

      Section 2254(d)(1) limits a federal habeas court’s review to a

determination of whether the state-court’s decision comports with clearly

established federal law as determined by the Supreme Court at the time

the state-court renders its decision. Williams, 529 U.S. at 412; see also

Knowles v. Mirzayance, 556 U.S. 111, 122 (2009) (noting that the

Supreme Court “has held on numerous occasions that it is not ‘an


                                      8
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1414 Filed 11/05/20 Page 9 of 38




unreasonable application of clearly established Federal law’ for a state

court to decline to apply a specific legal rule that has not been squarely

established by this Court”) (quoting Wright v. Van Patten, 552 U.S. 120,

125–26 (2008) (per curiam)); Lockyer v. Andrade, 538 U.S. 63, 71–72

(2003). Section 2254(d) “does not require a state court to give reasons

before its decision can be deemed to have been ‘adjudicated on the

merits.’” Harrington, 562 U.S. at 100. Furthermore, it “does not require

citation of [Supreme Court] cases–indeed, it does not even require

awareness of [Supreme Court] cases, so long as neither the reasoning nor

the result of the state-court decision contradicts them.” Early v. Packer,

537 U.S. 3, 8 (2002); see also Mitchell, 540 U.S. at 16. The requirements

of clearly established law are to be determined solely by Supreme Court

precedent. Thus, “circuit precedent does not constitute ‘clearly

established Federal law as determined by the Supreme Court’” and it

cannot provide the basis for federal habeas relief. Parker v. Matthews,

567 U.S. 37, 48–49 (2012) (per curiam); see also Lopez v. Smith, 574 U.S.

1, 2 (2014) (per curiam). The decisions of lower federal courts, however,

may be useful in assessing the reasonableness of a state-court’s decision.


                                      9
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1415 Filed 11/05/20 Page 10 of 38




 Stewart v. Erwin, 503 F.3d 488, 493 (6th Cir. 2007) (citing Williams v.

 Bowersox, 340 F.3d 667, 671 (8th Cir. 2003)); Dickens v. Jones, 203 F.

 Supp. 354, 359 (E.D. Mich. 2002).

       A state-court’s factual determinations are presumed correct on

 federal habeas review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner

 may rebut this presumption only with clear and convincing evidence.

 Warren v. Smith, 161 F.3d 358, 360–61 (6th Cir. 1998). Moreover, habeas

 review is “limited to the record that was before the state court.” Cullen v.

 Pinholster, 563 U.S. 170, 181 (2011).

    III. Discussion

          A. Procedural Default

       As an initial matter, Respondent contends that Petitioner’s last

 habeas claim is barred by procedural default. The Court declines to

 address that procedural defense because it is not a jurisdictional bar to

 review of the merits. Howard v. Bouchard, 405 F.3d 459, 476 (6th Cir.

 2005). Moreover, federal courts on habeas review “are not required to

 address a procedural-default issue before deciding against the petitioner

 on the merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing


                                      10
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1416 Filed 11/05/20 Page 11 of 38




 Lambrix v. Singletary, 520 U.S. 518, 525 (1997)). The Supreme Court has

 explained the rationale behind such a policy: “Judicial economy might

 counsel giving the [other] question priority, for example, if it were easily

 resolvable against the habeas petitioner, whereas the procedural-bar

 issue involved complicated issues of state law.” Lambrix, 520 U.S. at 525.

 Such is the case here. The procedural issue is complex and the

 substantive claim is more readily decided on the merits. Accordingly, the

 Court will proceed to the merits of Petitioner’s habeas claims.

          B. Sufficiency of the Evidence

       Petitioner first asserts that he is entitled to habeas relief because

 the prosecutor presented insufficient evidence to support his armed

 robbery conviction. In particular, he alleges that there was no evidence

 that he possessed a weapon or said that he had a weapon and the armed

 robbery statute requires that a person have a reasonable belief that he

 was armed with a dangerous weapon. Respondent contends that this

 claim lacks merit.

       The Due Process Clause “protects the accused against conviction

 except upon proof beyond a reasonable doubt of every fact necessary to


                                      11
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1417 Filed 11/05/20 Page 12 of 38




 constitute the crime with which he is charged.” In re Winship, 397 U.S.

 358, 364 (1970). The relevant question is whether, after viewing the

 evidence in the light most favorable to the prosecution, any rational trier

 of fact could have found the essential elements of the crime beyond a

 reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318–19 (1979)

 (internal citation and footnote omitted). The sufficiency of the evidence

 standard “must be applied with explicit reference to the substantive

 elements of the criminal offense as defined by state law,” Jackson, 443

 U.S. at 324 n. 16, and through the framework of 28 U.S.C. § 2254(d).

 Martin v. Mitchell, 280 F.3d 594, 617 (6th Cir. 2002). Thus, under

 AEDPA, challenges to the sufficiency of the evidence “must survive two

 layers of deference to groups who might view facts differently” than a

 reviewing court on habeas review – the factfinder at trial and the state

 court on appellate review – as long as those determinations are

 reasonable. Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009).

       Additionally, “it is the responsibility of the jury – not the court – to

 decide what conclusions should be drawn from the evidence admitted at

 trial.” Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam). A federal


                                      12
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1418 Filed 11/05/20 Page 13 of 38




 habeas court may not re-weigh the evidence or re-determine the

 credibility of the witnesses. Marshall v. Lonberger, 459 U.S. 422, 434

 (1983); Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003).

 Rather, a federal habeas court must defer to the factfinder at trial for its

 assessment of the credibility of witnesses. Id.

       To establish armed robbery under Michigan law, a prosecutor must

 prove that:

       (1) the defendant, in the course of committing a larceny of any
       money or other property that may be the subject of a larceny,
       used force or violence against any person who was present or
       assaulted or put the person in fear, and

       (2) the defendant, in the course of committing the larceny,
       either possessed a dangerous weapon, possessed an article
       used or fashioned in a manner to lead any person present to
       reasonably believe that the article was a dangerous weapon,
       or represented orally or otherwise that he or she was in
       possession of a dangerous weapon.

 People v. Chambers, 277 Mich. App. 1, 6 (2007); Mich. Comp. Laws §

 750.529.

       As with any crime, the prosecution must prove beyond a reasonable

 doubt that the defendant committed the charged offenses. People v.

 Oliphant, 399 Mich. 472, 489 (1976); People v. Yost, 278 Mich. App. 341,

                                      13
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1419 Filed 11/05/20 Page 14 of 38




 356 (2008). Direct or circumstantial evidence and reasonable inferences

 arising from that evidence may constitute satisfactory proof of the

 elements of an offense, People v. Nowack, 462 Mich. 392, 399–400 (2000);

 People v. Jolly, 442 Mich. 458, 466 (1993), including the identity of the

 perpetrator, Dell v. Straub, 194 F. Supp. 2d 629, 647 (E.D. Mich. 2002);

 People v. Kern, 6 Mich. App. 406, 409 (1967), and intent or state of mind.

 People v. Dumas, 454 Mich. 390 (1997).

       Applying the Jackson standard, the Michigan Court of Appeals

 denied relief on this claim. The court explained in relevant part:

       MCL 750.529 provides, in pertinent part:

          A person who engages in conduct proscribed under section
          530 [1] and who in the course of engaging in that conduct,
          possesses a dangerous weapon or an article used or
          fashioned in a manner to lead any person present to
          reasonably believe the article is a dangerous weapon, or
          who represents orally or otherwise that he or she is in
          possession of a dangerous weapon, is guilty of a felony
          punishable by imprisonment for life or for any term of
          years.

       Therefore, a prosecutor must prove the following to obtain an
       armed robbery conviction:

          (1) the defendant, in the course of committing a larceny of
          any money or other property that may be the subject of a
                                      14
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1420 Filed 11/05/20 Page 15 of 38




          larceny, used force or violence against any person who was
          **5 present or assaulted or put the person in fear, and (2)
          the defendant, in the course of committing the larceny,
          either possessed a dangerous weapon, possessed an article
          used or fashioned in a manner to lead any person present
          to *137 reasonably believe that the article was a dangerous
          weapon, or represented orally or otherwise that he or she
          was in possession of a dangerous weapon. [People v. Gibbs,
          299 Mich. App. 473, 490–491, 830 N.W.2d 821 (2013),
          quoting People v. Chambers, 277 Mich. App. 1, 7, 742
          N.W.2d 610 (2007).]

       Defendant argues that MCL 750.529 requires that the victim
       have a reasonable belief that a defendant was armed with a
       dangerous weapon. In so doing, defendant ignores the
       statute’s plain language. The clause “possesses a dangerous
       weapon or an article used or fashioned in a manner to lead
       any person present to reasonably believe the article is a
       dangerous weapon,” requires that the defendant either (1)
       actually possess a dangerous weapon, or (2) possess some
       article that would lead a person to reasonably believe the
       article is a dangerous weapon. But the following clause in the
       statute—“or who represents orally or otherwise that he or she
       is in possession of a dangerous weapon”—does not contain the
       same “reasonable belief” requirement. “The word ‘or’ is a
       disjunctive term [and] indicates a choice between two
       alternatives.” Michigan v. McQueen, 293 Mich.App. 644, 671,
       811 N.W.2d 513 (2011) (citation omitted). The second clause
       provides that a defendant may be guilty of armed robbery if
       he either (1) orally represents that he has a dangerous
       weapon, or (2) “otherwise represents” that he possesses a
       dangerous weapon. For these two alternatives, the victim’s
                                      15
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1421 Filed 11/05/20 Page 16 of 38




       fear or belief is irrelevant. Thus, a defendant is guilty of
       armed robbery if he engages in conduct under MCL 750.530
       and (1) he actually possesses a dangerous weapon, or (2) he
       possesses some article that would lead a person to reasonably
       believe that the article is a dangerous weapon, or (3) he orally
       represents that he possesses a dangerous weapon, or (4) he
       otherwise represents that he possesses a dangerous weapon.

       Defendant cites People v. Saenz, 411 Mich. 454, 455, 307
       N.W.2d 675 (1981), People v. Jolly, 442 Mich. 458, 502 N.W.2d
       177 (1993), and People v. Johnson, 206 Mich.App. 122, 520
       N.W.2d 672 (1994), but these cases all involved the old armed-
       robbery statute, which provided in part:

          Any person who shall assault another, and shall
          feloniously rob, steal and take from his person, or in his
          presence, any money or other property, which may be the
          subject of larceny, such robber being armed with a
          dangerous weapon, or any article used or fashioned in a
          manner to lead the person so assaulted to reasonably
          believe it to be a dangerous weapon, shall be guilty of a
          felony....

       The 2004 amendment changed the statute significantly. The
       old statute required that the robber either be armed with a
       dangerous weapon or possess some article that would lead the
       person assaulted to reasonably believe it to be a dangerous
       weapon. The newer version provides the four alternatives
       previously discussed. The fourth scenario under the amended
       statute is at play in this case because neither Thomas nor
       Murphy saw defendant with a weapon and defendant made
       no oral representation that he possessed a weapon.
       Defendant’s analysis on this issue is flawed to the extent that
                                     16
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1422 Filed 11/05/20 Page 17 of 38




       he focuses on whether Thomas or Murphy had a reasonable
       belief that defendant was armed. Instead, the focus must be
       on whether defendant otherwise represented that he was in
       possession of a dangerous weapon.

       There was sufficient evidence to support defendant’s armed-
       robbery conviction because defendant otherwise represented
       that he was armed with a dangerous weapon. Thomas
       testified that defendant’s “hands were in his pocket [and it]
       kind of bulged forward.” Thomas “wasn’t sure what was in
       those pockets.... I didn’t know if he had a weapon.” She
       acknowledged that she did not tell the 911 operator that
       defendant had indicated having a weapon because she never
       saw a weapon and defendant never actually said he had a
       weapon. Instead, Thomas told the operator that “he had his
       hands in his shirt and I wasn’t taking any chances.” She also
       told the officers who responded to the scene that she “was not
       taking any chances. The hand motion in the front pockets was
       enough for me to not know.” Thomas further acknowledged
       that while it would not be unusual for an individual to have
       his hands in the front pockets of his hoodie, defendant’s hands
       “were in but bulged out further than normally would be.”
       Thomas actually put on the hoodie and demonstrated
       defendant’s posture for the jury.

       Murphy also believed that defendant was armed. Like
       Thomas, Murphy was able to demonstrate defendant’s
       posture for the jury. Murphy testified, “I’m not sure what it is,
       but I’m thinking a weapon” and she further testified that the
       robber’s hands were clearly “bulging forward.” She added that
       it was not unusual to have one’s hands in the pockets of a
       hoodie but “[u]sually, you know, you’ll pull your pockets facing

                                      17
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1423 Filed 11/05/20 Page 18 of 38




       down in your hands, not up to your, you know, to your stomach
       area. Usually you just put your hands in your pockets and
       they just lay flat....”

       Therefore, although no weapon was displayed and defendant
       did not orally represent that he was armed, he “otherwise
       represented” that he was armed by placing his hands in his
       pockets and pushing them forward. There was sufficient
       evidence to support defendant’s armed-robbery conviction.

 Henry, 315 Mich. App. at 135–39.

       The state-court’s decision is neither contrary to Supreme Court

 precedent nor an unreasonable application of federal law or the facts. The

 testimony of the armed robbery victims, Halo Burger shift manager

 Jennifer Thomas and crew member Elizabeth Murphy, provided

 sufficient evidence to establish that Petitioner committed the armed

 robbery. They both identified Petitioner as the perpetrator and testified

 that he demanded money while holding his hands in his hoodie pockets,

 which bulged forward, such that they believed he could be armed with a

 weapon. See 7/9/14 Trial Tr., pp. 14, 34, 67–68. Such testimony, and

 reasonable inferences therefrom, establish that Petitioner committed the

 crime   of   armed   robbery.   A   victim’s   testimony    alone   can   be



                                      18
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1424 Filed 11/05/20 Page 19 of 38




 constitutionally sufficient to sustain a conviction. See Tucker v. Palmer,

 541 F.3d 652, 658 (6th Cir. 2008) (citing cases).

       To the extent that Petitioner contests the Michigan Court of

 Appeals’ interpretation of state law regarding the elements of armed

 robbery, he is not entitled to relief. It is well-settled that “a state court’s

 interpretation of state law, including one announced on direct appeal of

 the challenged conviction, binds a federal court sitting in habeas corpus.”

 Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Sanford v. Yukins, 288 F.3d

 855, 860 (6th Cir. 2002). State courts are the final arbiters of state law

 and federal courts will not intervene in such matters. Lewis v. Jeffers,

 497 U.S. 764, 780 (1990); Oviedo v. Jago, 809 F.2d 326, 328 (6th Cir.

 1987). Habeas relief does not lie for perceived errors of state law. Estelle

 v. McGuire, 502 U.S. 62, 67–68 (1991).

       Similarly, to the extent that Petitioner challenges the credibility

 determinations and inferences the jury drew from the testimony at trial,

 he is not entitled to relief. It is the job of the factfinder at trial, not a

 federal habeas court, to resolve evidentiary conflicts. Cavazos, 565 U.S.

 at 7; Jackson, 443 U.S. at 326; Martin, 280 F.3d at 618; see also Walker


                                       19
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1425 Filed 11/05/20 Page 20 of 38




 v. Engle, 703 F.2d 959, 969–70 (6th Cir. 1983) (“A federal habeas corpus

 court faced with a record of historical facts that supports conflicting

 inferences must presume—even if it does not affirmatively appear in the

 record—that the trier of fact resolved any such conflicts in favor of the

 prosecution, and must defer to that resolution.”). The jury’s verdict was

 reasonable. The evidence presented at trial, viewed in a light favorable

 to the prosecution, as this Court must do, established beyond a

 reasonable doubt that Petitioner committed the armed robbery. Habeas

 relief is not warranted on this claim.

          C. Admission of Other Acts Evidence

       Petitioner next asserts that he is entitled to habeas relief because

 the trial court erred in admitting other acts evidence involving his 2006

 armed robbery of a 7-Eleven store. Respondent argues that this claim is

 not cognizable on habeas review and that it lacks merit.

       Alleged trial court errors in the application of state evidentiary law

 are generally not cognizable as grounds for federal habeas relief. See

 Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (“it is not the province of a

 federal habeas court to reexamine state-court determinations on state-


                                      20
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1426 Filed 11/05/20 Page 21 of 38




 law questions”); Serra v. Michigan Dep’t of Corr., 4 F.3d 1348, 1354 (6th

 Cir. 1993). “Trial court errors in state procedure or evidentiary law do not

 rise to the level of federal constitutional claims warranting relief in a

 habeas action, unless the error renders the proceeding so fundamentally

 unfair as to deprive the petitioner of due process under the Fourteenth

 Amendment.” McAdoo v. Elo, 365 F.3d 487, 494 (6th Cir. 2004) (quoting

 McGuire, 502 U.S. at 69–70); see also Wynne v. Renico, 606 F.3d 867, 871

 (6th Cir. 2010) (citing Bey v. Bagley, 500 F.3d 514, 519–20 (6th Cir.

 2007)); Bugh v. Mitchell, 329 F.3d 496, 512 (6th Cir. 2003).

       The Michigan Court of Appeals denied relief on this claim finding

 that the other acts evidence was admitted for a proper purpose and was

 highly relevant. The court explained in relevant part,

       Generally, MRE 404(b) other-acts evidence is admissible if (1)
       it is offered for a proper purpose, (2) it is relevant, and (3) its
       probative value is not substantially outweighed by its
       potential for unfair prejudice. People v. Knox, 469 Mich. 502,
       509, 674 N.W.2d 366 (2004).

       A proper purpose is one focused on something other than
       establishing the defendant’s character to show his propensity
       to commit the offense. People v. Johnigan, 265 Mich. App. 463,
       465, 696 N.W.2d 724 (2005). “Evidence is relevant if it has any
       tendency to make the existence of a fact that is of consequence

                                       21
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1427 Filed 11/05/20 Page 22 of 38




       to the action more probable or less probable than it would be
       without the evidence.” People v. Aldrich, 246 Mich. App. 101,
       114, 631 N.W.2d 67 (2001), citing MRE 401. Under this broad
       definition, evidence that is useful in shedding light on any
       material point is admissible. Aldrich, 246 Mich. App. at 114,
       631 N.W.2d 67 (emphasis added). However, evidence may be
       excluded if its probative value is substantially outweighed by
       the danger of unfair prejudice. MRE 403 provides, “Although
       relevant, evidence may be excluded if its probative value is
       substantially outweighed by the danger of unfair prejudice,
       confusion of the issues, or misleading the jury, or by
       considerations of undue delay, waste of time, or needless
       presentation of cumulative evidence.”

       The prosecution sought to admit evidence of a 2006 incident
       at a 7–Eleven in which defendant allegedly indicated that he
       had a gun and that he would shoot the clerk if she did not
       hand over the money he demanded. The prosecutor argued
       that the 7–Eleven incident was relevant to defendant’s intent
       “to give the impression that he was armed.” It was also
       evidence of his system in robbing retail establishments. The
       prosecution also believed that the incident bore a “signature”
       quality that made it relevant to identity. The trial court ruled,
       “The prosecutor can use the 404 information about the
       previous robbery attempt to the extent where they want to
       show that [defendant] has an intent to threaten with a
       weapon. The identity information will not be used.”

       At trial, Rachel Ann Springer testified that on August 8, 2006,
       defendant came into the 7–Eleven and told Springer that he
       wanted all the money in the cash register. Springer asked him
       if he was serious because she could not believe she was being

                                      22
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1428 Filed 11/05/20 Page 23 of 38




       robbed. She did not see a weapon, but defendant told her “I
       will shoot you.”

       The trial court did not abuse its discretion when it permitted
       the prosecution to present evidence of the 7–Eleven robbery
       that took place in 2006. The evidence was offered for a proper
       purpose and was highly relevant. It was not offered for the
       purpose of showing that defendant was a bad person. Instead,
       it was offered to give context to the crime itself. Defendant’s
       behavior demonstrated an intent to place his victims in fear
       that he was armed with a dangerous weapon. While the
       evidence was undoubtedly prejudicial, it cannot be said that
       the probative value of the evidence was substantially
       outweighed by the danger of unfair prejudice, especially in
       light of defendant’s claim that he was not armed and that both
       Thomas and Murphy were unreasonable in their fear that
       defendant was armed.

 Henry, 315 Mich. App. at 140–42.

       The state-court’s decision is neither contrary to Supreme Court

 precedent nor an unreasonable application of federal law or the facts.

 First, the evidence was properly admitted under Michigan law to show

 Petitioner’s scheme of robbing retail business and his intent to threaten

 with a weapon and was relevant to give context to the crime. See Mich.

 R. Evid. 404(b). As set forth above, state courts are the final arbiters of

 state law and the federal courts will not intervene in such matters. Lewis,


                                      23
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1429 Filed 11/05/20 Page 24 of 38




 497 U.S. at 780; Oviedo, 809 F.2d at 328; see also Bradshaw, 546 U.S. at

 76; Sanford, 288 F.3d at 860. Habeas relief does not lie for perceived

 errors of state law. Estelle, 502 U.S. at 67–68.

       Second, Petitioner fails to establish that the admission of the other

 acts evidence violated due process or rendered his trial fundamentally

 unfair. As to the admission of other acts evidence, the Supreme Court has

 declined to hold that similar “other acts” evidence is so unfair that its

 admission violates fundamental conceptions of justice. Dowling v. United

 States, 493 U.S. 342, 352–53 (1990). Thus, “[t]here is no clearly

 established Supreme Court precedent which holds that a state violates

 due process by permitting propensity evidence in the form of other bad

 acts evidence.” Bugh, 329 F.3d at 512. Consequently, there is no Supreme

 Court precedent that the state-court decision can be deemed “contrary to”

 under 28 U.S.C. § 2254(d)(1). Id. at 513; Adams v. Smith, 280 F. Supp.

 2d 704, 716 (E.D. Mich. 2003). Petitioner fails to state a claim upon which

 habeas relief may be granted on this issue.

       Moreover, even if Petitioner states a cognizable claim on the other

 acts evidence, he is not entitled to relief. Petitioner fails to show that the


                                      24
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1430 Filed 11/05/20 Page 25 of 38




 admission of the other acts evidence rendered his trial fundamentally

 unfair. The other acts evidence was properly admitted to show his

 pattern of robbing retail businesses and his intent to threaten with a

 weapon (real or implied), and it was relevant to give context to the crime.

 The prosecution argued as much at trial. Petitioner fails to show that the

 admission of the other acts evidence was erroneous or, more importantly

 for purposes of habeas review, that it rendered his trial fundamentally

 unfair. Habeas relief is not warranted on this claim.

          D. Admission of Allegedly Irrelevant Evidence

       Petitioner also asserts that he is entitled to habeas relief because

 the trial court erred in admitting evidence that he believes was

 irrelevant. Specifically, he objects to the admission of evidence that he

 was at a nearby Shell gas station just minutes before the robbery and to

 testimony from his former girlfriend about whether his mother asked her

 to lie at trial. Respondent argues that these claims are not cognizable on

 habeas review and that they lack merit.

       As set forth above, alleged trial court errors in the application of

 state evidentiary law are generally not cognizable as grounds for federal


                                      25
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1431 Filed 11/05/20 Page 26 of 38




 habeas relief. Estelle, 502 U.S. at 67–68; Serra, 4 F.3d at 1354. Trial court

 errors in state procedure or evidentiary law do not rise to the level of

 federal constitutional claims warranting habeas relief unless the error

 renders the proceeding so fundamentally unfair as to deprive the

 petitioner of due process. McAdoo, 365 F.3d at 494; see also Wynne, 606

 F.3d at 871 (citing Bey, 500 F.3d at 519–20); Bugh, 329 F.3d at 512.

       With respect to the Shell gas station evidence, the trial court

 admitted the testimony for the purpose of showing that Petitioner was in

 the area of the Halo Burger at the time of the armed robbery, but did not

 allow testimony about the attempted robbery at the Shell station or the

 screwdriver found on a nearby path. See 9/30/13 Mot. Hrg. Tr., p. 10. The

 Michigan Court of Appeals ruled that the trial court did not err in

 admitting the evidence because it was highly relevant, and its probative

 value was not outweighed by the danger of unfair prejudice. The court

 explained in relevant part:

       At trial, Singh testified that an individual matching
       defendant’s description was in his store at approximately
       10:45 a.m. on the day of the Halo Burger robbery. The Shell
       station maintained surveillance cameras and Singh
       cooperated in finding an image of the individual, which was
       later shown to Thomas and Murphy at the Halo Burger. There
                                    26
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1432 Filed 11/05/20 Page 27 of 38




       was a seven-mile distance between the Shell station and Halo
       Burger. The surveillance video from Shell was from
       approximately 10:45 a.m. and the robbery at Halo Burger
       occurred at 11:10 a.m.

       Contrary to defendant’s assertions, the evidence was highly
       relevant. It not only placed defendant in the vicinity of the
       Halo Burger at the time of the robbery, but the Shell station
       incident resulted in surveillance images that allowed the Halo
       Burger victims (Thomas and Murphy) to identify the robber.
       It cannot be said that the probative value of the evidence was
       outweighed by the danger of unfair prejudice, given the
       limited use of the evidence.

 Henry, 315 Mich. App. at 145–46.

       The state-court’s decision is neither contrary to Supreme Court

 precedent nor an unreasonable application of federal law or the facts. The

 Shell gas station testimony was relevant and admissible to place

 Petitioner in the vicinity of the armed robbery near the time it occurred

 and was also relevant because surveillance video from the Shell gas

 station was used by the victims to identify Petitioner as the perpetrator

 of the Halo Burger armed robbery. Moreover, the potential for unfair

 prejudice to Petitioner was mitigated by the trial court’s refusal to allow

 reference to the attempted armed robbery of the Shell gas station or the

 screwdriver found nearby. Petitioner fails to show that the admission of
                                      27
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1433 Filed 11/05/20 Page 28 of 38




 the Shell gas station evidence rendered his trial fundamentally unfair.

 Habeas relief is not warranted on this claim.

       As to the girlfriend’s testimony about Petitioner’s mother’s

 remarks, the Michigan Court of Appeals found that the testimony was

 irrelevant and that the trial court erred in admitting the testimony. The

 court then ruled that the error was harmless. The court explained in

 relevant part:

       At trial, Stephanie Keen testified that she and defendant had
       been in a romantic relationship for a few weeks before the
       robbery. She spent the night with him at his mother’s house
       the night before the robbery. When she woke up the next
       morning at 10:00 a.m., defendant was gone. Also missing was
       Keen’s sister’s car that Keen had been using while her sister
       was in Hawaii. Defendant was arrested while driving Keen’s
       sister’s car. Keen identified the blue hoodie as the one that
       defendant was wearing the night before the robbery. The
       following exchange took place during Keen’s direct
       examination:

          Q. Okay. Um, can you tell us whether or not at some point
          in time his mother called you and asked you to testify to
          something?

          ***

          A. Yes.


                                      28
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1434 Filed 11/05/20 Page 29 of 38




          Q. She did, okay. And what did his mother ask you to
          testify to?

       Defense counsel objected, arguing that it was hearsay
       evidence and was irrelevant because “[i]t’s what his mother
       may or may not have done.” (Emphasis added.) Not
       addressing the relevancy issue, the trial court ruled, “It’s not
       being offered for the truth of the matter asserted. We can go
       ahead with it.” The exchange continued:

          Q. What did his mother ask you to do?

          A. To say that I allowed him to use the car.

          Q. Say that what?

          A. To say I allowed him to use the car.

          Q. Was that true?

          A. No.

          Q. Approximately when was that?

          A. It was sometime back in January.

          Q. Of this year?

          A. Yes.

        The evidence was totally irrelevant. Defendant was not on
       trial for stealing the vehicle or unlawfully driving it away. The
       fact that he was arrested in Keen’s sister’s car was not in
       dispute at trial. Nor was the testimony relevant to Keen’s


                                      29
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1435 Filed 11/05/20 Page 30 of 38




       credibility to show her “motivation not to lie,” as the
       prosecution argues.

       ***

       Given the overwhelming evidence that defendant committed
       the armed robbery, it cannot be said that this bit of evidence
       was outcome determinative. Both Thomas and Murphy
       positively identified defendant as the robber. He was driving
       a car that contained a hoodie matching the description
       Thomas had given. There were six $5 bills and thirty-five $1
       bills, among other currency, that matched the denominations
       taken from Halo Burger. Because of the overwhelming
       evidence against defendant, any error in admitting the
       evidence was harmless.

 Henry, 315 Mich. App. at 146–48.

       The state-court’s decision is neither contrary to Supreme Court

 precedent nor an unreasonable application of federal law or the facts. For

 purposes of federal habeas review, a constitutional error that implicates

 trial procedures is considered harmless if it did not have a “substantial

 and injurious effect or influence in determining the jury’s verdict.” Brecht

 v. Abrahamson, 507 U.S. 619, 637 (1993); see also Fry v. Pliler, 551 U.S.

 112, 117–18 (2007) (confirming that the Brecht standard applies in

 “virtually all” habeas cases); Ruelas v. Wolfenbarger, 580 F.3d 403, 411



                                      30
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1436 Filed 11/05/20 Page 31 of 38




 (6th Cir. 2009) (ruling that Brecht is “always the test” in the Sixth

 Circuit).

       In this case, the prosecution presented significant evidence of

 Petitioner’s guilt at trial, including the victims’ testimony identifying him

 as the perpetrator and indicating that he physically implied that he was

 armed with a weapon, the testimony that he was in the vicinity before

 and after the robbery, the testimony that he matched the victims’

 description of the perpetrator, and the police testimony that he had a

 matching hoodie and monetary denominations similar to what was stolen

 from the Halo Burger in his vehicle when he was arrested shortly after

 the crime. Given such circumstances, any error in admitting the disputed

 testimony did not have a substantial or injurious effect or influence on

 the jury’s verdict. Habeas relief is not warranted on this claim.

             E. Conduct of the Prosecutor

       Finally, Petitioner asserts that he is entitled to habeas relief

 because the prosecutor engaged in misconduct by improperly shifting the

 burden of proof to the defense while questioning a witness. Respondent




                                      31
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1437 Filed 11/05/20 Page 32 of 38




 contends that this claim is barred by procedural default and that it lacks

 merit.

       The United States Supreme Court has made clear that prosecutors

 must “refrain from improper methods calculated to produce a wrongful

 conviction.” Berger v. United States, 295 U.S. 78, 88 (1935). To prevail on

 a claim of prosecutorial misconduct, a habeas petitioner must

 demonstrate that the prosecutor’s conduct or remarks “so infected the

 trial with unfairness as to make the resulting conviction a denial of due

 process.” Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974); see also

 Darden v. Wainwright, 477 U.S. 168, 181 (1986) (citing Donnelly); Parker

 v. Matthews, 567 U.S. 37, 45 (2012) (confirming that Donnelly/Darden is

 the proper standard).

       The Michigan Court of Appeals denied relief on this claim finding

 that any error was harmless. The court explained in relevant part:

       We find some merit to this claim as demonstrated by the
       following exchange between the prosecutor and the lead
       detective:

          Q. Okay, now we’ve heard about [defense counsel’s]
          position that the prosecution has the burden of proof and
          ... it’s totally accurate, right?

                                      32
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1438 Filed 11/05/20 Page 33 of 38




          A. Yes.

          Q. Okay. Beyond a doubt that’s fair and reasonable, right?

          A. Correct.

          Q. Okay. But um, in your experience as a lawyer (sic),
          defense attorneys bring forth evidence that favors their
          client when they have it?

          A. Absolutely.

          Q. Now in May of 2013, who represented Mr. Henry?

          A. Mr. Scott.

          Q. And at any time between that date and April 1st, 2014,
          okay, 12 ½ months, was there any request for fingerprint
          analysis?

          A. No.

          Mr. Scott [defense counsel]: Judge, may we approach
          again?

          (At 12:41 p.m., Bench conference held)

          Mr. Scott: He’s shifting the burden. I’m sorry, he’s shifting
          the burden, Judge.

          Mr. Whitesman [prosecutor]: I did not.

          Mr. Scott: I don’t have to request anything.

          Mr. Whitesman: He doesn’t.

                                      33
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1439 Filed 11/05/20 Page 34 of 38




          Mr. Scott: The one thing that I had to request is, is I got
          some exculpatory evidence.

          Mr. Whitesman: He doesn’t.

          The Court: I’m not going to let you go any further with this.

       “A prosecutor may not imply ... that the defendant must prove
       something or present a reasonable explanation for damaging
       evidence because such an argument tends to shift the burden
       of proof.” People v. Fyda, 288 Mich. App. 446, 463–464, 793
       N.W.2d 712 (2010). The prosecution appeared to attempt to
       shift the burden of proof by intimating that defendant could
       have requested the collection of possible exculpatory evidence.
       However, while the attempt to shift the burden of proof was
       improper, it does not appear that defendant was denied a fair
       trial. The trial court immediately put a stop to that line of
       questioning. Additionally, following closing argument, the
       trial court instructed the jury that defendant was presumed
       innocent and that defendant was not required to prove his
       innocence: “The prosecutor has the burden of proving to you
       beyond a reasonable doubt each and every one of those
       elements with evidence beyond a reasonable doubt. Of course
       the Defendant doesn’t have to prove a thing because you still
       presume that he’s innocent.” Because jurors are presumed to
       follow their instructions, People v. Abraham, 256 Mich. App.
       265, 279, 662 N.W.2d 836 (2003), any error was harmless.

 Henry, 315 Mich. App. at 149–50.

       The state-court’s decision is neither contrary to Supreme Court

 precedent nor an unreasonable application of federal law or the facts. It

                                      34
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1440 Filed 11/05/20 Page 35 of 38




 is well-settled that a prosecutor may not shift the burden of proof to the

 defendant, Patterson v. New York, 432 U.S. 197, 215 (1977), or imply that

 the defendant is required to provide evidence to prove his or her

 innocence. Joseph v. Coyle, 469 F.3d 441, 474 (6th Cir. 2006). Accepting

 that the prosecutor’s line of questioning was improper, Petitioner is still

 not entitled to habeas relief because he fails to show that the prosecutor’s

 conduct rendered his trial fundamentally unfair. In other words, any

 error was harmless.

       As set forth above, for purposes of federal habeas review, a

 constitutional error that implicates trial procedures is considered

 harmless if it did not have a “substantial and injurious effect or influence

 in determining the jury’s verdict.” Brecht, 507 U.S. at 637; see also Fry,

 551 U.S. at 117–18 (confirming that the Brecht standard applies in

 “virtually all” habeas cases); Ruelas, 580 F.3d at 411 (ruling that Brecht

 is “always the test” in the Sixth Circuit).

       In this case, the prosecutor’s improper questions were a brief part

 of the proceedings, defense counsel objected, and the trial court stopped

 the disputed line of questioning. The trial court also subsequently


                                      35
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1441 Filed 11/05/20 Page 36 of 38




 instructed the jury about the presumption of innocence, the burden of

 proof, and the proper consideration of the evidence, thereby mitigating

 any prejudice to Petitioner. Jurors are presumed to follow the court’s

 instructions. See Penry v. Johnson, 532 U.S. 782, 799 (2001) (citing

 Richardson v. Marsh, 481 U.S. 200, 211 (1987)); United States v. Powell,

 469 U.S. 57, 66 (1984) (“Jurors ... take an oath to follow the law as

 charged, and they are expected to follow it.”).

       Moreover, as previously explained, the prosecution presented

 significant evidence of Petitioner’s guilt at trial, including the victims’

 identification testimony, as well as the testimony that he was in the

 vicinity near the time of the robbery, that he matched the victims’

 description, and that had a similar hoodie and monetary denominations

 in his vehicle when he was arrested shortly after the crime. Given such

 circumstances, the Michigan Court of Appeals’ reasonably determined

 that the prosecutorial error was harmless, i.e., that it did not have a

 substantial or injurious effect or influence on the jury’s verdict. Habeas

 relief is not warranted on this claim.

 IV. Certificate of Appealability


                                      36
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1442 Filed 11/05/20 Page 37 of 38




       Petitioner is required to obtain a certificate of appealability (“COA”)

 in order to appeal the Court’s decision. See 28 U.S.C. § 2253(c)(1)(a); Fed.

 R. App. P. 22(b). A COA may issue “only if the applicant has made a

 substantial showing of the denial of a constitutional right.” 28 U.S.C. §

 2253(c)(2).

       When a court evaluates relief on the merits, the substantial

 showing threshold is met if the petitioner demonstrates that reasonable

 jurists would find the Court’s assessment of the claim debatable or

 wrong. Slack v. McDaniel, 529 U.S. 473, 484–85 (2000). “A petitioner

 satisfies this standard by demonstrating that ... jurists could conclude

 the issues presented are adequate to deserve encouragement to proceed

 further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Having

 conducted the requisite review, the Court concludes that reasonable

 jurists would not debate the correctness of the Court’s ruling. Therefore,

 a COA is denied.

       An appeal from this decision cannot be taken in good faith. See Fed.

 R. App. P. 24(a). Accordingly, the Court DENIES Petitioner leave to

 proceed in forma pauperis on appeal. See 28 U.S.C. § 1915(a)(3).


                                      37
Case 5:17-cv-13362-JEL-DRG ECF No. 10, PageID.1443 Filed 11/05/20 Page 38 of 38




    IV.   Conclusion

       For the reasons set forth above, the petition is DENIED AND

 DISMISSED WITH PREJUDICE and a Certificate of Appealability is

 DENIED.

       IT IS SO ORDERED.

 Dated: November 5, 2020                   s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge



                      CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on November 5, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                      38
